ATTACHMENT TO NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,510,456 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-34 and 36-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 21, the prior art of record teaches many of the elements of the claimed invention, including a multi-leaf collimator drive system, the multi-leaf collimator comprising a plurality of leaves and a plurality of motors configured to drive the plurality of leaves, the system comprising: a control module configured to program a movement profile of each leaf of the plurality of leaves according to parameters, for each leaf of the plurality of leaves, the parameters including at least one of leaf location information of the leaf, a time associated with the leaf location information of the leaf, a leaf location offset of the leaf, a distance that the leaf travels to reach the leaf target location, or a distance travelled by the leaf, wherein the leaf location information of the leaf includes at least one of an initial location of the leaf, a current location of the leaf, or a target location of the leaf; a driving module configured to drive the plurality of motors of the collimator to move the plurality of leaves according to the programed movement profile; and, a position feedback module configured to provide the current locations of the leaves as a feedback to the control module: wherein, for each leaf of said plurality of leaves, the control module programs the movement profile of the leaf according to a pattern, the leaf moving from the initial location to the target location, and wherein the leaf current location is updated through feedback.
However, the prior art of record fails to teach or fairly suggest the system wherein said control module programs the pattern to further have a first stage, a second stage, and a third stage, according to the movement profile, and wherein the stages of the movement profile are updated based on the leaf current location and the time available for the leaf to reach its target location in the manner as required by Claim 21.
With respect to Claim 36, the prior art of record teaches many of the elements of the claimed invention, including a method for driving the leaves of a multi-leaf collimator using a multi-leaf collimator driving system, the collimator comprising a plurality of leaves and a plurality of motors configured to drive the plurality of leaves and the collimator driving system comprising a control module, a driving module, and a position feedback module; the method comprising: for each of the plurality of leaves: using the control module to receive a predetermined target location of the leaf; using the control module to: program a movement profile of the leaf based on parameters including at least one of leaf location information of the leaf, a time associated with the leaf location information of the leaf, a leaf location offset of the leaf, a distance that the leaf travels to reach the leaf target location, or a distance travelled by the leaf, wherein the leaf location information of the leaf includes at least one of an initial location of the leaf, a current location of the leaf, or a target location of the leaf, the leaf moving from the initial location to the target location; using the driving module to move the leaf according to the leaf movement profile; and using the control module to detect and update the current location of the leaf.
However, the prior art of record fails to teach or fairly suggest the system wherein the leaf movement profile comprises a first stage, a second stage, and a third stage, according to the movement profile, and wherein the stages of the movement profile are updated based on the current locations of each leaf and the time available for the leaf to reach its target location, in the manner as required by Claim 36.
Claims 22-34 and 37-41 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment and Terminal Disclaimer, filed 12/16/2021, with respect to double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been overcome by the Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        12/22/2021